Title: To Thomas Jefferson from William Short, 14 July 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philad: July 14. 08
                  
                  I had the pleasure of writing you on the 8th. & on the 10th. in answer to yours of the 6th. I have looked with anxiety for your second letter—It has not yet arrived, although this morning’s mail must have come, it being now 3. o’clock—I have been working incessantly to arrange my affairs, and at the same time to obey your summons to Washington, if my presence should be deemed necessary—I mentioned that I should be obliged to return here & why—   If not called to Washington I can be ready to sail on the 1st. of August I think from hence, & not a moment you may be assured shall be lost—I write at present by anticipation, as I did on the 10th.—It is merely to say that if Government do not chuse to take up a vessel so soon after the schooner to sail the 16th. that it is possible their views might be as well answered by granting a permission to Stephen Girard, a merchant of this place, to send one of his vessels to France on the condition of carying their messenger—&d the person designed as secretary to the mission might be then considered by the public as one of your messengers, such as Mr Nourse & Lewis were—My voyage might be considered as a pursuit of my plan of returning to France—   This idea has occurred to me & I suggest it by anticipation, merely from having accidentally heard it mentioned that Stephen Girard had applied for permission to send one or more vessels to Europe & had been refused—He would no doubt be glad to accept on the condition mentioned, & not take passengers—I know not however anything of his sentiments on this subject—   I wait with impatient anxiety to have the pleasure of hearing from you, & remain most sincerely my dear Sir, Your friend & servant
                  
                     W Short 
                     
                  
                  
                     This morning’s paper states that the Secry. of war passed through this City. I did not see him or know of his passage.
                  
               